        Case 2:19-cv-00617-KG-JFR Document 5 Filed 09/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


RAYMOND SEMINO,

               Petitioner,

vs.                                                  No. CV 19-0617 KG/JFR

RICHARD MARTINEZ, WARDEN, and
HECTOR BALDERAS, N.M. ATTORNEY GENERAL,

               Respondents.

                                          JUDGMENT

       THIS MATTER is before the Court on the Motion for Equitable Tolling filed by

Petitioner, Raymond Semino (Doc. 1) and the Court, having declined to recharacterize

Petitioner’s filing as a petition for writ of habeas corpus under 28 U.S.C. § 2254 and Castro v.

United States, 540 U.S. 375 (2003),

       IT IS ORDERED that JUDGMENT is entered and the Motion for Equitable Tolling filed

by Petitioner, Raymond Semino (Doc. 1) is DISMISSED WITHOUT PREJUDICE, and a

subsequent filing under 28 U.S.C. § 2254 by Petitioner Semino will not be subject to second or

successive restrictions under 28 U.S.C. § 2244.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
